Citation Nr: 1825842	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-24 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 10 percent for a left ankle disability. 

2.  Entitlement to service connection for a left wrist disability. 

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for diabetes. 

7.  Entitlement to service connection for bilateral lower extremity neuropathy.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral upper extremity neuropathy, and if so, whether service connection is warranted.

9.  Entitlement to service connection for a right wrist disability.

10.  Entitlement to an extraschedular rating for right ankle disability.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from July 1995 to September 1995.

This appeal arises before the Board of Veterans' Appeals (Board) from July 2009, November 2012, and April 2013 rating decisions in which the Department of Veteran Affairs (VA) Atlanta, Georgia, Regional Office (RO), in part, granted service connection for a left ankle disability at 10 percent disabling, denied entitlement to service connection for left wrist, bilateral knee disability, chronic back strain, vertigo, diabetes, and right wrist disability, and confirmed and continued denial of service connection for bilateral upper extremity neuropathy and bilateral lower extremity neuropathy, respectively.  In February 2016, the Board remanded the appeal for further development.

The Board notes that the Veteran reported that he has been unable to work due to his service-connected disabilities.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected left ankle disability.

The Board notes that in a July 2014 VA Form 9, the Veteran requested a Board hearing; however, in a February 2015 correspondence, the Veteran cancelled the hearing and requested that the appeal be forwarded to the Board.  Therefore, the Board will proceed accordingly.

The issues of entitlement to service connection for bilateral lower extremity neuropathy, back disability, bilateral knee disability, vertigo, diabetes mellitus type II, and right wrist disorder; entitlement to an increased initial rating for left ankle disability; whether new and material evidence has been submitted to reopen a claim of service connection for bilateral upper extremity neuropathy; entitlement to an extraschedular rating for right ankle disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left wrist disability did not preexist service, and the probative evidence shows that it is related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left wrist disability have been met.  38 U.S.C. §§ 1110, 1111, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). 

The Veteran contends that his left wrist disability is due to service.  Specifically, the Veteran asserts that his left wrist disability is due to a fall during his period of service.

Turning to the record of evidence, in a March 2016 VA examination, the examiner stated that the Veteran has a diagnosis of chronic left wrist sprain.  Therefore, the first element of service connection has been met.

Turning to the second element of service connection, the Veteran's service treatment record indicates his September 1994 entrance examination notes a history of a left wrist fracture.  The records also indicate that in August 1995, an examiner stated that the Veteran reported to the Army Community Hospital with complaint of a fall with hyperextension of the left wrist.  Therefore, an in-service injury has been established.

Turning to the third element of service connection, a nexus must be established.  The Board notes that the August 2017 Board remand found the December 2012 examination to be inadequate for the purpose of adjudicating the claim.

In a March 2016 VA examination, the examiner determined that the Veteran's current left wrist disability was at least as likely as not incurred in or caused by his period of service.  The examiner stated that it is less likely than not that the Veteran's left wrist disability existed prior to service.  The examiner explained that while the entrance examination documents what appears to be a history of left wrist fracture at age seven, the Veteran stated that he did not remember it and denied he had any problems in the years prior to military service.  The examiner also noted that the Veteran's entrance physical was normal, indicating no residuals from the noted left wrist fracture at age seven.  

The examiner went on to explain that the Veteran had evidence in his service record that he had ongoing left wrist pain following his left wrist injury in service.  The examiner stated that the Veteran has given a credible history of ongoing left wrist pain with certain motions/activities since then.  The examiner noted that the Veteran's current examination also shows tenderness in the area of the scaphoid, which was the same area injured in service.  Therefore, the examiner also determined that it is at least as likely as not that the Veteran's left wrist condition of chronic left wrist disability had its onset during service with the documented left wrist injury noted in his August 1995 service treatment records.  

In a September 2017 VA examination, the examiner stated that it was at least as likely as not that the Veteran's left wrist disability was incurred in or caused by his in-service injury.  The examiner explained that the Veteran had documented injury to the left hand in his service treatment records.  The examiner reported that the Veteran had chronic sprain and X-ray evidence of hyperextension in the left fifth metacarpophalangeal joint with mild degenerative changes in the radiocarpal joints.  The examiner noted that the Veteran denied any prior left hand injury and his entrance examination was normal, so there is an assumption that there were no sequelae of possible left wrist fracture at the age of seven.  The examiner determined that, based on injury to the left wrist in August 1995 and history of continued problem with the left hand and evidence of left wrist chronic sprain, it is likely than not his current left wrist chronic sprain and early degenerative changes are as a result of injury incurred while on active duty.

After review of the record, the Board finds that the evidence of record weighs in favor of granting service connection for a left wrist disability.  Given the findings of the March 2016 and September 2017 VA examinations, there is no clear and mistakable evidence that the Veteran's left wrist disability existed prior to service.  Therefore, the presumption of soundness attaches, and the Veteran's claim is one of direct service connection.  The March 2016 and September 2017 VA examinations further indicate that there is a positive nexus between the Veteran's current left wrist disability and his in-service injury.  Having met the criteria, service connection for a left wrist disability is warranted.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a left wrist disability is granted.  



REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the remaining issues on appeal.

Increased Rating

The Veteran contends that his left ankle disability warrants an initial rating in excess of 10 percent disabling.  The Veteran was last evaluated for his left ankle in a February 2014 VA examination.  

The Veteran submitted private hospital records from his ongoing treatment for his left ankle pain.  However, the Board notes that the private medical records associated with the file are not sufficient to adjudicate the claim. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the February 2014 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's ankle disability.  As such, an additional examination is warranted to assess the current severity of the Veteran's left ankle disability.

Due Process

The February 2016 Board remand noted that in July 2010, the Veteran, submitted a Notice of Disagreement in response to the July 2009 rating decision which denied entitlement to service connection for bilateral knee disability and chronic back disability.  In March 2012, the RO received a VA Form 21-22a changing the Veteran's Power of Attorney from a national service organization to a private attorney.  In September 2012, the RO issued a Statement of the Case to the Veteran's former representative instead of his current representative at the time.  The February 2016 Board directives stated that the Veteran's current representative be provided a copy of the September 2012 Statement of the Case and information required by 38 C.F.R. § 19.30.  To date, it does not appear that the Veteran's current representative has been issued the September 2012 Statement of the Case.  The Board further notes that the Veteran's Power of Attorney has since changed.  Therefore, a remand is necessary.

Likewise, the February 2016 remand noted that the RO sent the November 2012 Rating Decision, which denied service connection for vertigo and diabetes, and continued and confirmed denial of service connection for neuropathy of upper extremities (numbness of hands and wrists), to the Veteran's former national service organization representative.  The Veteran's then representative correctly asserted that the decision had not become final before a Notice of Disagreement for these issues was received by VA.  To date, it does not appear that the Veteran's current representative has been issued an SOC for these issues.  Therefore, the Board must remand these issues for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In a February 2018 SOC, the RO, in part, issued a denial for neuropathy of lower extremities (claimed as numbness of hands and feet).  It is not clear if the RO is referring to the issue of new and material evidence for service connection for bilateral upper extremity neuropathy or new and material evidence for service connection for bilateral lower extremity neuropathy.  However, as previously noted, an SOC for the issue of bilateral upper extremity neuropathy has not been properly issued to the Veteran's current representative.  

The Board further notes that in the February 2016 Board decision, the Board reopened the bilateral lower extremity neuropathy issue.  Therefore, whether there is new and material evidence to reopen the claim is no longer at issue for the RO.  The Board remanded the issue of entitlement to service connection for bilateral lower extremity neuropathy, as well as the issue of service connection for a right wrist disability, finding that these issues was inextricably intertwined with the adjudication of the issue of service connection for diabetes.  As the issue of service connection for diabetes is remanded, it is necessary to remand these issues.  

Because the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's pending service connection and increased rating claims and their effect on his employability, it is necessary to remand the issue.  Similarly, any development affecting the TDIU may have an impact on the Veteran's employability as it pertains to extraschedular consideration for the right ankle disability.  Therefore, the issue of extraschedular consideration for the right ankle disability is also remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's current representative with a copy of the September 2012 SOC and information as required by 38 C.F.R. § 19.30, and allow an adequate amount of time for the Veteran and his representative to offer additional evidence or argument in support of the issues addressed in the SOC.

2.  Issue the Veteran and his representative an SOC regarding the claims of entitlement to service connection for vertigo and diabetes, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral upper extremity neuropathy, and if so, whether service connection is warranted. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner should address the following:

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected left ankle disability.  The examiner should opine as to whether the Veteran's left ankle disability is moderate or severe.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

4.  After completing Steps 1-3, and any additional development deemed necessary, readjudicate the remanded issues of increased rating for a left ankle disability; an extraschedular rating for a right ankle disability; entitlement to service connection for a right wrist disorder, bilateral knee disability, back disability, vertigo, diabetes, and bilateral lower extremity neuropathy; whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral upper extremity disability; and entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


